Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered October 8, 1982, convicting him of rape in the first degree, sodomy in the first degree (two counts), sexual abuse in the first degree (two counts), robbery in the first degree and coercion in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
After reviewing the record, we find that the defendant was not deprived of the effective assistance of counsel. Defense counsel was reasonably competent and provided meaningful representation to the defendant (see, People v Baldi, 54 NY2d 137, 146-147; People v Satterfield, 66 NY2d 796, 798-799; People v Morris, 100 AD2d 630, affd 64 NY2d 803). In addition, we decline to invoke our discretion to modify the sentence imposed by the trial court (see, People v Suitte, 90 AD2d 80). The trial court’s imposition of a consecutive sentence with respect to the conviction for coercion in the first degree was not improper as the material elements of that crime are not material elements of the crimes of rape, robbery and sexual abuse (see, Penal Law § 70.25 [2]; People v Brathwaite, 63 NY2d 839; cf. People v Derhi, 110 AD2d 709; People v Dorsey, 79 AD2d 611). Weinstein, J. P., Niehoff, Kunzeman and Spatt, JJ., concur.